DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet submitted December 02, 2022 for Figure 4 is accepted by the Examiner.

Claim Objection
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
The subject matter of Claims 1 – 5, 8 – 13, and 16 – 17 is allowable over the prior art of record, however the objection to Claim 13 must be overcome to place Claim 13 in full condition for allowance.


Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed December 02, 2022 have been fully considered.
First, the Objections set forth and made of record in the Office Action mailed August 02, 2022 with respect to informalities have been overcome via amendments to Claims 1 – 3, 10, 12 – 13, and 16. Notice that Claim 13 remains Objected to as described above and in the Office Action mail August 02, 2022.
Second, the Examiner disagrees that - - Claim 12 and Claim 13 set forth different relationships between the touch circuit and the microcontroller circuit, and consequently, no duplication of claimed subject matter occurs between Claims 12 and 13 - - (REMARKS Page 9, Last Line of Page 9 through Page 10, Line 3). The Examiner disagrees because the terminology “and further comprising said microcontroller circuit, . . ., generating” (Lines 2 – 3 of Claim 12) does not positively recite the touch circuit itself as further comprising said microcontroller circuit, it only recites an additional clause that describes said microcontroller function and structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 10, 2022